ACCEPTED
                                                                                                       03-14-00586-CR
                                                                                                               5089102
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                  4/29/2015 4:17:24 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                CAUSE NUMBER 03-14-00586-CR

TERRELL MAXWELL                                 X          IN THE COURT OF APPEALS
                                                                             FILED IN
                                                X                     3rd COURT OF APPEALS
V.                                              X          THIRD COURT OF AUSTIN,  TEXAS
                                                                             APPEALS
                                                X                     4/29/2015 4:17:24 PM
STATE OF TEXAS                                  X                       JEFFREY
                                                              DISTRICT OF  TEXASD. KYLE
                                                                              Clerk
       MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF


TO THE HONORABLE COURT:


     COMES NOW THE APPELLANT, TERRELL MAXWELL, by and through attorney

Jon Evans, and would move the Court for an extension of time for filing Appellant’s brief

in this cause and in support of this Motion would show the Court as follows:

                                                I.

     If no extension of time is granted by this Court, Appellant’s brief was to be filed by

April 7, 2015.

                                                II.

         Appellant seeks an extension of until April 28, 2015, to file Appellant’s brief.

                                                III.

         A reasonable explanation for the need for an extension of time to file Appellant’s

brief exists.

         Defense Counsel suffered a head injury in March from which he is still recovering

and needed additional time to draft and file this brief.

         In addition, Counsel has been in final stages of negotiation of a death penalty case,

which was finally resolved on April 23, 2015.
                                               IV.

       Extensions of time have been granted previously by the Court in this cause.

                                               V.

   An extension of time for filing Appellant’s brief will not delay submission of this

cause in the prescribed order, and no harm will result to the Appellee as a result of the

extension of time for filing briefs, in that this case has not been set for submission.

   WHEREFORE, Appellant request that the Court enter an order extending the time for

filing Appellant’s brief to the 28th day of April, 2015.

                                                            Respectfully submitted,
                                                            Law Office of Evans and Lusk
                                                            806 W. 11th St.
                                                            Austin, Texas 78701
                                                            (512) 476-4075
                                                            (512) 477-6840 FAX

                                                            BY: /S/ JON EVANS_________
                                                               JON T. EVANS
                                                               SBN 00787445
                                                               Attorney for Appellant
                                      VERIFICATION

      BEFORE ME, the undersigned Notary Public, on this day personally appeared Jon

Evans, who being by me duly sworn on his oath deposed and said as follows: “I am the

attorney for the Appellant, TERRELL MAXWELL, in the above entitled and numbered

cause. I have read the above and foregoing Motion for Extension of Time for Filing

Appellant’s Brief, and every statement contained therein is true and correct to the best of

my knowledge.


                                                             /S/ JON EVANS________.
                                                             Jon Evans




                           CERTIFICATE OF DELIVERY

   This is to certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing Appellant’s Brief was delivered by hand unto the office of the

prosecuting attorney for the State of Texas, on this the 28th day of April, 2015.


                                                             /S/ JON EVANS_________.
                                                             JON EVANS
                                    No. 03-14-00586-CR

TERRELL MAXWELL                                X       IN THE COURT OF APPEALS
                                               X
V.                                             X       THIRD COURT OF APPEALS
                                               X
STATE OF TEXAS                                 X       STATE OF TEXAS

               CERTIFICATE OF (ATTEMPTED) CONFERENCE

     This is to certify that the undersigned counsel for Appellant has attempted to resolve

this matter by agreement. Appellant’s Counsel has attempted to contact SCOTT

TALIAFERRO, Assistant District Attorney for Travis County, Texas, who is the attorney

of record for the State of Texas, by voice message on April 28, 2015.



                                                               /S/ JON EVANS_________.
                                                               Jon Evans
                                                               Attorney for Appellant